Fourth Court of Appeals
                                           San Antonio, Texas
                                                   March 6, 2019

                                               No. 04-19-00110-CV

                                           IN RE ACADEMY, LTD.

                                        Original Mandamus Proceeding1

                                                      ORDER

Sitting:           Rebeca C. Martinez, Justice2
                   Luz Elena D. Chapa, Justice
                   Liza A. Rodriguez, Justice

         On March 1, 2019, relator filed a petition for writ of mandamus and a motion for
emergency stay pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition in this court no later than March 22, 2019. Any such response
must conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for a stay is GRANTED. The trial court’s Order allowing the
deposition of Mr. Mark Barnes is STAYED pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED on March 6, 2019.


                                                                              PER CURIAM

           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2017CI23341, styled Chris Ward, et al. v. Academy, Ltd. d/b/a Academy
Sports + Outdoors, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Angelica
Jimenez presiding.
2
    Justice Martinez would deny the petition without requesting a response.